Citation Nr: 1823426	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 2009 for the award of service connection for a mood disorder.

2.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 30 percent for a mood disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal was last adjudicated in a September 2016 supplemental statement of the case.  The Veteran has since submitted additional evidence.  Much of this evidence is duplicative of evidence previously of record and considered by the agency of original jurisdiction (AOJ) in the first instance.  There is a new buddy statement from the Veteran's father dated April 2017; however, it primarily relates to the claims of entitlement to an increased rating for a mood disorder and entitlement to a TDIU, both of which are being remanded for further development.  Thus, the RO will consider this new evidence in the first instance.   

The issues of entitlement to an increased rating for a mood disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for an acquired psychiatric disorder was denied in an October 2007 rating decision.  The Veteran appealed and it was denied once more in a February 2009 statement of the case.  The Veteran did not perfect the appeal of this issue to the Board or submit new and material evidence within the appeal period.  Thus, the prior October 2007 denial became final.

2.  On November 30, 2009, VA received a petition to reopen a claim of service connection for a mental condition.

3.  The Veteran's GERD is not productive of serious impairment of health.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to November 30, 2009 for the award of service connection for a mood disorder have not been met.  38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an initial rating in excess of 30 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.20, 4.27, 4.113, 4.114, Diagnostic Code 7933-7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2018 appellate brief, the Veteran's representative argued that the increased rating claim for GERD was not ripe for adjudication because the most recent VA occurred in 2015 and it was now stale.  Evidence supporting this assertion consists of the Veteran and his father's lay statements - though neither of them have advocated for obtaining a contemporaneous examination.  Those statements generally relate that the GERD has not improved, that the Veteran continues to receive treatment for it, and that he should be awarded an increased rating.  A review of the most recent treatment records shows the severity of his GERD is consistent with that shown during the 2015 VA examination.  Limited to this particular issue, the Board finds these objective findings more probative than the Veteran and his father's lay statements because the medical findings are of greater detail and because the lay statements appear to be extensions of similar statements the Veteran and his father have made throughout the appeal period asserting the same proposition - that a higher rating is warranted.  Neither witness has indicated how the disability has worsened since the 2015 VA examination.  Given the forgoing, the Board finds that remand for a contemporaneous examination is not required because the weight of the evidence does not indicate that there has been a material change in this disability.  See 38 C.F.R. § 3.327(a).  Thus, it is ripe for adjudication.  Neither the Veteran nor his representative has raised any additional concerns with VA's fulfillment of its duties to notify or assist.

I.  Effective Date

The Veteran seeks an effective date prior to November 30, 2009 for the award of service connection for a mood disorder.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

The effective date for an award based on a reopened claim of compensation shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The record shows the Veteran previously filed a claim for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder.  His claim was denied in an October 2007 rating decision and he appealed.  In February 2009, the RO issued a statement of the case (SOC) which, again, denied the claim, and informed him of the need to file a formal appeal within 60 days of receipt of the notice letter or within the remainder, if any, of the one year period from the notice letter informing him of the original denial in the rating decision.  The Veteran did not file a formal appeal prior to the expiration of this period and he also did not submit any additional evidence.  Accordingly, the prior denial in the October 2007 rating decision became final.  On November 30, 2009, VA received a new claim of service connection for a mental condition.  This was, in effect, a petition to reopen the prior denial.  In a September 2013 rating decision, the RO awarded service connection for a mood disorder.  This award stemmed from the November 30, 2009 claim, and the assigned effective date for the award matched that date as well.

The Veteran asserts that an earlier effective date is warranted for two reasons.  First, his disability preceded November 30, 2009.  Second, he asserts that he never received the February 2009 SOC and, therefore, missed any and all procedural deadlines.

The Board finds the first argument is not persuasive.  Generally, the effective date of the award at issue here cannot precede the date of receipt of the claim.  The regulatory framework does provide an exception in certain circumstances, such as for new and material evidence received within the appeal period or for liberalizing laws; however, none of the exceptions are applicable to this appeal.  Thus, it is non-determinative that the Veteran had a psychiatric disorder prior to November 30, 2009 because that was the date of receipt of his claim, the earliest date for which service connection may be awarded under the facts of this appeal.

The Board also finds the second argument is not persuasive.  The February 2009 SOC was mailed to his current address of record in the routine course of business, and it was not returned by the post office as undeliverable.  The presumption of regularity does apply to this administrative action.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15(1926)).  The Veteran's own statements do not constitute "clear evidence" sufficient to overcome the presumption.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  There is no additional evidence weighing against the presumption.

In summary, the Board finds that the Veteran did previously file a claim for an acquired psychiatric disorder which was denied in an October 2007 rating decision.  The Veteran appealed this denial and a February 2009 SOC denied the claim once more.  The Veteran did not perfect the appeal to the Board or submit new and material evidence within the appeal period.  The decision was mailed to his current address of record and his own statements are insufficient to overcome the presumption of regularity.  VA received a petition to reopen the previously denied claim on November 30, 2009.  The grant of service connection for a mood disorder stemmed from this petition, and it is the earliest effective date allowed under law and regulations.  There is no doubt to be resolved.  An effective date prior to November 30, 2009 for the award of service connection for a mood disorder is not warranted.

II.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's GERD is rated 30 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7346, as analogous to hiatal hernia.  

Conditions not specifically listed in the rating schedule may be rated by analogy under the DC for a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  It will be permissible to rate under a closely rated disease or injury in which the functions affected, anatomical location, and symptomatology are closely analogous.  38 C.F.R. § 4.20; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Hiatal hernia is a disease affecting the digestive system.  It is a condition in which the upper part of your stomach pushes up through the diaphragm into the region of the chest.  It can cause severe heartburn, and when a person has a hiatal hernia, it is easier for stomach acid to come up into your esophagus.  The leaking of this stomach acid is called GERD.  Medline Plus Medical Encyclopedia, https://vsearch.nlm.nih.gov/vivisimo/cgi-bin/query-meta?v%3Aproject=medlineplus&v%3Asources=medlineplus-bundle&query=hiatal+hernia&_ga=2.172999585.320070139.1522948358-1585621885.1522948358 (last visited Apr. 4, 2018) (describing hiatal hernia).

The Veteran's GERD is consistent with the anatomical location, functional loss, and symptomatology of hiatal hernia.  The Board notes that the Veteran is actually diagnosed with hiatal hernia, as well as duodenal ulcers and gastritis, and the symptoms and effects of these conditions overlap with that of his GERD such as separate ratings are not warranted.  38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (certain coexisting diseases of the digestive system in the abdominal area do not lend themselves to distinct and separate evaluations without violating the rules against pyramiding).  The Board has considered the other DCs pertaining to the digestive system, to include DC 7305 for duodenal ulcers and DC 7307 for gastritis, and found that they do not align as closely with the Veteran's symptoms and functional effects as DC 7346.  Accordingly, the Board finds that DC 7346, pertaining to hiatal hernias, is the most appropriate DC under which to rate the Veteran's disability by analogy.

Under DC 7346, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran seeks an initial rating in excess of 30 percent for GERD.  For the reasons that follow, the Board finds that an increased rating is not warranted.

The Veteran underwent a VA examination in August 2010.  He described symptoms of heartburn, epigastric pain, reflux, and regurgitation of stomach contents.  The symptoms occur intermittently, as often as twice a week with each occurrence lasting two hours.  The number of attacks in the past year was over 50.  The reported functional impairment was that it causes indigestion and accompanied allergic reactions make it hard to breathe and conduct job duties with efficiency - the Board notes that the allergic reactions referred to here are a separate service-connected disability.  The Veteran reported he just had to quit his job.  On physical examination, the Veteran appeared well-nourished and in no acute distress. No signs of malaise were present and nutritional status was normal.  The examiner commented that the Veteran was very nervous and had multiple complaints in an effort to justify that his GERD was the reason he was fired from his job as a teacher.  The examiner reviewed an upper gastrointestinal imaging study and noted that it revealed moderate GERD.  The examiner opined that the Veteran's condition has causes minimal occupational impairment and no impairment of daily activities as long as he takes his medications as directed.

The Veteran underwent a VA examination in August 2013.  He reported recurrent symptoms of heartburn and reflux.  Signs and symptoms noted in the examination report were pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance occurring 4 or more times per year lasting 10 days or more, and nausea occurring 4 or more times per year lasting 10 days or more.  The functional impact of the disability was described as difficulty sleeping at night.

The Veteran underwent a VA examination in May 2015.  The Veteran described a history of persistent nightly reflux that keeps him up until 5am.  He reported feeling burning and with reflux would start coughing and feeling like choking or short of breath.  Signs and symptoms noted in the examination report were persistent recurrent epigastric distress, reflux, and sleep disturbance caused by esophageal reflux occurring 4 or more times per year for a duration of 10 days or more.  The functional impact of this condition was described as difficult to work day-time hours due to being up until 5am due to burning pain from reflux; the Veteran noted that this has been going on for some time and he is now used to being up all night.

A review of the Veteran's medical treatment records show they are generally consistent with the examination reports described above.  They show the Veteran's condition does manifest in epigastric pain, reflux, indigestion, feeling bloated or full, occasional sweating or shortness of breath or feeling of choking, and result in sleepless nights.  The symptoms are not constant; rather, they are more common in the evenings versus the day-time and frequently occur after eating.  Some records show the Veteran described onset of symptoms after eating spicy, fatty, or acidic foods, or after drinking alcohol.  The treatment records also show that the Veteran has additional disabilities that contribute to his sleep impairment, to include service-connected allergic rhinitis and mood disorders and non-service-connected sinusitis and chronic pain of the back and bilateral knees.

The record also contains lay statements from the Veteran, his parents, sisters, and others in support of his appeal.  To the extent that these reference the symptoms related to his GERD, they are consistent with the other evidence of record.  Otherwise, they mainly communicate that the Veteran's GERD causes sleep impairment resulting in fatigue that affects his occupational functioning.

Based on a review of the evidence of record, the Board finds that an evaluation of 30 percent is warranted for the entire appeal period.  The Veteran's disability has manifested in symptoms such as epigastric pain, heartburn, reflux, regurgitation, feeling bloated or full, occasional sweating or shortness of breath or feeling of choking, and substernal arm or shoulder pain, and sleepless impairment.  Apart from sleep impairment, these symptoms are contemplated by the criteria corresponding to a 30 percent rating.

Regarding functional impairment, the Veteran's disability primarily manifests in sleepless nights that result in day-time fatigue that can cause a decrease in work performance.  The Board finds the Veteran is a competent witness to describe such impairment but his statements in that regard are not reliable based on recurrent inconsistent statements.  This was alluded to in the August 2010 VA examination report where the Veteran explained that he had to resign from his job due to the effects of his GERD and the examiner noted the Veteran was nervous in trying to explain a nexus between the two.  The Veteran has also described his sleeplessness due to GERD as being a nightly problem, but his treatment records show that certain nights he would sleep well and others he would have difficulty sleeping due to GERD and other non-related disabilities.  Moreover, the Veteran has made similar claims regarding the functional effects of his service-connected allergic rhinitis - that it causes sleeplessness that has resulted in decreased day-time productivity and eventual loss of employment - but when pressed on these assertions during a December 2012 VA examination, he admitted that the disability was not related to his loss of employment.  In short, the Veteran's inconsistent statements, such as those described above, lead the Board to finding that he is not a credible witness with regard to describing the occupational impairment of his disabilities.  Given this determination, the Board finds that his GERD does result in sleep impairment but it is not a nightly occurrence and does not cause significant day-time impairment or occupational impairment.  

The Board finds that the frequency and severity of the Veteran's symptoms are productive of considerable impairment of his health.  Moreover, these symptoms cause sleep impairment that results fatigue even after the other symptoms have resolved.  These symptoms and level of functional impairment are consistent with the criteria with a 30 percent rating.  

The Board has considered whether a higher, 60 percent rating is warranted but finds that it is not.  The Veteran's disability does not manifest in the symptomology considered consistent with such a rating.  He does not experience vomiting, material weight-loss, or hematemesis or melena with moderate anemia.  He does experience pain; however, this is associated with his recurrent epigastric distress, which is already considered in the criteria corresponding to the 30 percent rating.  Moreover, as explained above, this disability has not resulted in severe impairment of his health.

The Board notes that the Veteran's symptom of sleep impairment is considered both in this evaluation of GERD and in the evaluation of a mood disorder.  The evaluation of overlapping symptoms in this manner is to be avoided based on the rules against pyramiding.  Above, the Board has explained that the application of this symptom to the evaluation for GERD would not result in a higher rating than already assigned.  Accordingly, it will be disregarded for the purposes of this evaluation and instead considered in the evaluation for a mood disorder.  38 C.F.R. § 4.14.

The Board has considered the application of staged ratings; however, for the aforementioned reasons, the Board finds that at no point during the appeal period has the Veteran's disability more nearly approximated the criteria corresponding to a higher rating and therefore the assignment of a 30 percent rating for the entire appeal period is appropriate.  Thus, the use of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999)

The evidence weighs against the assignment of an initial rating in excess of 30 percent.  This evaluation did not consider the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  There is no doubt to be resolved.  Entitlement to an initial rating in excess of 30 percent for GERD is not warranted.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An effective date prior to November 30, 2009 for the award of service connection for a mood disorder is denied.

An initial rating in excess of 30 percent for GERD is denied.


REMAND

The most recent VA examination for the Veteran's mood disorder occurred in June 2015.  In April 2017, VA received a letter from his parents indicating that his psychiatric disorder was getting much worse.  They related an instance where he experienced an anxiety attack late one night and was taken by ambulance to a local hospital.  The record does not contain records associated with this hospitalization.  Accordingly, on remand, the RO must contact the Veteran and ask that he submit, or authorize VA to obtain, all pertinent non-VA treatment records related to his psychiatric disorder, to include records from this hospitalization.  38 C.F.R. § 3.159(c)(1).  The RO should also obtain updated VA treatment records.  Id. § 3.159(c)(2).

The April 2017 letter is also sufficient to indicate that there may have been a material change in the severity of the Veteran's condition.  Accordingly, on remand, he should be scheduled for a VA examination to ascertain its current severity.  38 C.F.R. § 3.327(a).

The resolution of the claim of entitlement to an increased rating for a mood disorder will affect the claim of entitlement to a TDIU, both as to whether it may be considered on a schedular basis and whether it is warranted, or whether referral for extraschedular consideration is warranted, on its merits.  Accordingly, the claims are considered inextricably intertwined, and adjudication of the claim of entitlement to a TDIU is deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records.

2.  Contact the Veteran and ask that he submit, or authorize VA to obtain, all non-VA treatment records pertaining to his psychiatric disorder, to include those related to a hospitalization referenced by his parents in a letter received by VA in April 2017.  All efforts to obtain these records must be documented in the claims file.  If records cannot be obtained, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the current severity of his mood disorder.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


